Lumpkin, Justice.
This case turned entirely upon the evidence, a full report of which appears in the official statement made by the reporter. An examination of the plaintiff’s evidence, he being the sole witness in his own behalf as to the circumstances under which he was injured, will show that, at best, he made out for himself a very weak and doubtful case. Upon cross-examination, he testified to facts which would absolutely defeat any recovery on his part; and as a whole, his testimony was so utterly inconsistent with itself, and so self-contradictory as to the most vitally important facts in the case, that, in the absence of information from any other source, it would be impossible to ascertain with any degree of satisfaction the real truth as to what occurred. Every witness is under a solemn obligation to tell the truth, the whole truth, and nothing but the truth; and this obligation is especially binding upon one who seeks, by his own testimony, to establish a substantial right against another. Atlanta Consolidated St. Ry. Co. v. Beauchamp, 93 Ga. 6, *48619 S. E. Rep. 24. It surely can never be unfair to a party laboring under no mental infirmity, to deal with Ms case from the standpoint of Ms own testimony as a witness. Where a party calls witnesses who conflict with each other in their sworn statements, he is not to be held responsible for the contradictious among them, for it is not within his power to prevent their occurrence; and a reviewing court will generally give to a party the benefit of the most favorable vei’sion of such testimony as a whole which the jury would be authorized to accept. But a party testifying in his own favor has no right to be intentionally or deliberately self-contradictory; and if he is so, the courts are fully justified in taking against him that version of his testimony which is most unfavorable to him. Being peculiarly in .a position to state fairly and definitely the facts which he professes to know, he is under a duty of so stating them as to give a candid and intelligible account of what occurred. The courts are also authorized to give- great weight to statements unwillingly made upon cross-examination, when these statements have every appearance of being the real truth, though reluctantly told.
It is evident that the plaintiff below did not deal fairly with the court and jury. He was not candid, and evidently did not wish to disclose all he knew as to the cause of his injury. On the whole, we think the case should be tried again; and we the more readily reach this conclusion because a complete defense was apparently established by the evidence introduced in behalf of the defendant, if it is entitled to credit.

Judgment reversed.